Citation Nr: 1822431	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  16-53 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to November 22, 2011, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	William P. Guarnieri, Attorney


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to December 1953. He died in August 2015. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). This case was originally before the Board on appeal from an October 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2017, this issue was denied by the undersigned Veterans Law Judge. The appellant appealed the March 2017 Board decision to the Court, resulting in a November 2017 Court Order and Joint Motion for Remand vacating the Board's denial. The issue is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The first communication from the Veteran to VA that could be interpreted as an intent to file a claim that could serve as a basis for a TDIU was received on July 18, 2011.

2. The criteria for a TDIU are not met prior to November 22, 2011; factors warranting a referral for TDIU on an extraschedular basis prior to November 22, 2011 are not present.



CONCLUSION OF LAW

The criteria for an effective date prior to November 22, 2011 for the grant of TDIU have not been met. 38 U.S.C. §§ 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Court remanded this matter solely due to the Board's inadequate reasons and bases regarding discussion of a May 20, 2009 application for benefits and its effect, if any, on the merits of the issue on appeal. The Board will address such deficiencies in its analysis below.

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Criteria

A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(o). VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred. 38 C.F.R. § 3.400(o)(2). In addition, when the matter of entitlement to TDIU is raised by the record in any claim for an increased rating, such matter becomes part of the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits). 

Treatment records do not constitute informal claims when service connection has not yet been established for the condition. 38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002). While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised. Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

TDIU may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of clear and unmistakable error (CUE) in the decision, which must be pled with specificity. 38 U.S.C. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 
IV. Factual Background and Analysis

Throughout the course of the appeal, several different arguments have been put forward as to what should be the date of entitlement for the grant of TDIU. These include: (1) January 1, 1999, or sometime in 2001, based on statements from family members that the Veteran could not work as of those dates; and (2) May 20, 2009, because the Veteran filed a claim of service connection for a bilateral foot disability. 

In a VA Form 21-526, Veteran's Application for Compensation or Pension, received on May 20, 2009, the Veteran claimed service connection for numerous disabilities, to include a bilateral foot disability. 

An unappealed August 2009 rating decision granted service connection for dysthymic disorder, rated 30 percent disabling from May 20, 2009, in addition to denying other service connection issues. Because the Veteran already had neurodermatitis of the perineum and scrotum service-connected rated at zero percent disabling, his combined rating for his service connected disabilities was now 30 percent, effective May 20, 2009. Notably, this rating decision did not discuss the issue of entitlement to service connection for a bilateral foot disability. 

An unappealed September 2009 rating, while denying several other issues, did not discuss the issue of entitlement to service connection for a bilateral foot disability. 

In a statement received on July 18, 2011, the Veteran requested an increased rating for his service-connected dysthymic disorder. See July 2011 statement.

In a statement received on November 22, 2011, the Veteran filed a "new claim for service connection for residuals of cold injury (frost bite)" to his legs and feet. See November 2011 statement.

A December 2012 rating decision granted service connection for bilateral lower extremity residuals of cold injury, each rated as 30 percent disabling, effective November 22, 2011. As a result, the Veteran's combined rating was 70 percent from November 22, 2011. This rating decision also confirmed and continued the 30 percent rating for the Veteran's dysthymic disorder. The Veteran did not appeal this rating decision or submit new and material evidence within one year; as such, it is final. 

In an application for TDIU received on January 28, 2015, the Veteran reported that he last worked full-time in 1995 in the field of advertising. He also reported that his service-connected bilateral lower extremity residuals of cold injury and dysthymia prevented him from securing and following a substantially gainful occupation. See January 2015 VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

An August 2016 rating decision granted TDIU, effective January 28, 2015, the date of receipt of the application for TDIU. After the appellant appealed that decision, TDIU was granted an earlier effective date of November 22, 2011, the date the Veteran met the schedular criteria for TDIU. See October 2016 rating decision.

In a September 2016 statement, the appellant recalled that, beginning in 1999, the Veteran's physical condition was worsening (pain in his lower legs, feet and hands and poor circulation) and required more frequent visits to the doctor. She stated that the Veteran became increasingly "restless, moody and very angry" during this time. September 2016 statements from the appellant's son and daughter support her recollections. An October 2016 substantive appeal (VA Form 9) notes that the Veteran last worked in 1999 or 2000. Further, in a December 2016 communication, the appellant's son argues that the unemployability benefit should be effective 2001 because "[w]e knew my father was unemployable as early as 1995 but with certainty by 2001."

In March 2018, the appellant argued that she is entitled to an effective date of May 20, 2009 because the Veteran originally filed a claim of service connection for a bilateral foot disability that was never decided until the December 2012 rating decision. The appellant stated medical records obtained at the time of the May 2009 claim showed problems with the Veteran's feet and toes that limited his ability to walk and wear shoes safely and a June 2009 VA examination demonstrated he could move only slowly, with a cane, and could no longer lift heavy objects. The appellant argued that this evidence "raised" the issue of TDIU. The appellant also cited to Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009), for the holding that the effective date of a claim should be the date of the original claim if it was left pending since that date.

As an initial matter, an effective date in 1999 or 2001 is not warranted as there no factual basis the Veteran had filed a claim for TDIU or for an increased rating as of those dates. The first claim, formal or informal, seeking TDIU was the Veteran's July 18, 2011 claim for an increased rating of his service-connected dysthymia. The Veteran cannot be granted an earlier effective date for TDIU merely because he was unable to work, he must have filed a claim for TDIU or an increased rating.

To address the Court's Order, the Board notes that the May 20, 2009, claim for service connection for a bilateral foot disability is neither a claim for TDIU nor a claim for an increased rating, even though it may be interpreted as the same service connection claim that was later granted as bilateral lower extremity residuals of cold injury in the December 2012 rating decision. While the evidence of record may have suggested the issue of the Veteran's unemployability, treatment records do not constitute informal claims when service connection has not yet been established for the disability and therefore such records are not considered a claim for TDIU. 

Whether or not VA provided sufficient information for the Veteran to know that he would not be awarded benefits for the original May 20, 2009 claim for a bilateral foot disability is irrelevant to the issue of an effective date for TDIU because the December 2012 rating decision assigning an effective date of November 22, 2011 for that disability is final, and the Board cannot change that effective date absent a motion to revise due to CUE. Therefore, the Board must consider the effective date for the grant of service connection for bilateral lower extremity residuals of cold injury as November 22, 2011.

Therefore, in light of the above, there is no legal basis to use the May 20, 2009 claim for benefits of service connection for a bilateral foot disability as the date of a claim for TDIU. The appellant has cited no legal basis for the Board to treat a claim of entitlement to service connection to be one of entitlement to TDIU or an increased rating, which are the only legal bases upon which an effective date for TDIU can be granted. The appellant's citation to Adams v. Shinseki is misplaced in the context of the current claim, because there was no claim for TDIU or an increased rating on May 20, 2009 and therefore no basis to assert a claim for TDIU or an increased rating was pending from that date. 

Prior to November 22, 2011, the combined evaluation for the Veteran's service-connected disabilities was 30 percent. Thus, the proper effective date in this case may be no earlier than November 22, 2011, the effective date of the grant of service connection for bilateral lower extremity residuals of cold injury (which cannot be altered by the Board), which resulted in the combined rating of 70 percent. Consequently, the earliest possible effective date for TDIU is November 22, 2011. 

The Board has considered whether the evidence supports an earlier effective date for a TDIU rating on an extraschedular basis (i.e., from July 18, 2011, the date of receipt of his claim for an increased rating for dysthymia). See 38 C.F.R. § 4.16(b). However, prior to November 22, 2011, there is no evidence indicating that the Veteran's service-connected disabilities of neurodermatitis of the perineum and scrotum and dysthymic disorder-as in effect prior to November 22, 2011 pursuant to rating decisions that are final and cannot be revised-rendered him unemployable. The Board therefore finds that there is no basis to refer this case for consideration of an extraschedular rating prior to November 22, 2011 and the appeal must be denied.


ORDER

Entitlement to an effective date earlier than November 22, 2011, for the grant of TDIU is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


